MEMORANDUM **
Henry Arthur Carr appeals from the 168-month sentence imposed following his guilty plea conviction to conspiracy to engage in a racketeering influenced corrupt organization, in violation of 18 U.S.C. § 1962(d).
Because a review of the record indicates that Carr knowingly and voluntarily waived his right to appeal and was sentenced within the terms of the plea agreement, we enforce the waiver and dismiss the appeal. See United States v. Nguyen, 235 F.3d 1179, 1182 (9th Cir.2000) (appeal waiver valid when entered into knowingly and voluntarily). Because the district court made a strong recommendation that Carr be sent to Sheridan, we reject Carr’s contention that the government’s alleged breach of the agreement to recommend a placement at Sheridan war*637rants a remand. See United States v. Coleman, 208 F.3d 786, 792 (9th Cir.2000).
Carr’s “Motion to Transmit: Government’s Sentencing Notebook” is denied.
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.